DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 9,420,075. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,723,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,811,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,528,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,093,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,093,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 of U.S. Patent No. 11,449,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claim of the present Application.

Present Application
U.S. Patent No. 9,420,075
U.S. Patent No. 9,723,117
U.S. Patent No. 9,811,184
1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

an enclosure having a first side and a second side opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device;








a touchscreen input constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device.
18. A virtual reality viewer for use with a mobile electronic device having a capacitive touch-screen, the viewer comprising:

a housing configured to receive the mobile electronic device and substantially enclose the touch-screen within a generally hollow interior of the housing, wherein the housing holds the touch-screen in a position that is generally centered in a horizontal direction and directly in a user's field of view when viewing the touch-screen through a back wall of the housing, wherein the back-wall is opposite the touch-screen and includes a left and a right lens for viewing a left region and a right region of the interior and the touch-screen;




an input device including,

a first portion that is accessible from an exterior of the housing, and

an elongate second portion disposed within the interior of the housing between the left and right regions wherein the second portion is generally oriented in a vertical direction that is perpendicular to the horizontal direction;

an electric shield,

wherein a first surface of the electric shield is disposed on the first portion and is electrically coupled to a second surface of the electric shield,

wherein the second surface is disposed on the second portion within the interior and is generally centered in the horizontal direction between the left and right regions, and wherein only the second surface of the electric shield is configured to contact a central portion of the touch-screen of the mobile electronic device and selectively transfer a capacitive touch input to the touch-screen in response to a user interaction with the first portion of the input mechanism.
1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

a housing having a back side configured to be held against or in proximity to a user's face and a front side configured to receive the mobile electronic device, the front side of the housing opposite the back side of the housing such that the touchscreen is viewable from the back side of the housing and through the first lens and the second lens;

a touchscreen input constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device.
1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

an enclosure having a first side and a second side opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device;








a touchscreen input constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device.
Present Application
U.S. Patent No. 10,528,199
U.S. Patent No. 11,093,000
U.S. Patent No. 11,093,001
1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

an enclosure having a first side and a second side opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device;










a touchscreen input constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device.
1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

a frame having a first side and a second side opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device, wherein the frame is configured to hold the mobile electronic device such that the mobile electronic device is generally centered in a horizontal direction and directly in a user's field of view when looking through the first side of the frame; and

a touchscreen input constructed of material and having a surface such that only a portion of the surface of the touchscreen input is configured to contact a central region of the touchscreen of the mobile electronic device when the touchscreen input is activated.
1. A virtual reality viewer apparatus comprising:




a housing having a portion configured to receive a mobile electronic device having a touchscreen display, the housing further including two lenses;


an input device accessible from an exterior of the housing; and















a contact element located within an interior of the housing, the contact element coupled to the input device and configured to generate a detectable touch event at the touchscreen display of the mobile electronic device.

2. The apparatus of claim 1, wherein the contact element is configured to generate the detectable touch event at the touchscreen display while the mobile electronic device is located within the interior of the housing.
1. An apparatus comprising:




a housing having a portion configured to receive a mobile electronic device having a touchscreen display, the housing further including multiple lenses;



an input device accessible from an exterior of the housing; and
















a contact element located within an interior of the housing, the contact element responsive to the input device and the contact element moveable within the interior of the housing between at least a first position and a second position, wherein in the second position a surface of the contact element is configured to generate a detectable touch event at the touch-screen display of the mobile electronic device.
Present Application
U.S. Patent No. 11,449,099


1. A virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:

a first lens and a second lens, wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction;

an enclosure having a first side and a second side opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device;

a touchscreen input constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device.
1. An apparatus comprising:






a cardboard housing having a portion configured to receive a mobile electronic device having a touchscreen display, the cardboard housing further including multiple lenses;

4. The apparatus of claim 1, wherein the cardboard housing has a top surface, a bottom surface, a front surface, a back surface, and two side surfaces.

5. The apparatus of claim 4, wherein the back surface supports two lenses.




an input device accessible from an exterior of the cardboard housing; and

a contact element located within an interior of the cardboard housing, the contact element responsive to the input device and the contact element movable within the interior of the cardboard housing between at least a first position and a second position, wherein in the second position a surface of the contact element is configured to generate a detectable touch event at the touch-screen display of the mobile electronic device.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Lyons (US 2015/0234189).
In regards to claim 1, Lyons discloses a virtual reality viewer for use with a mobile electronic device having a touchscreen, the viewer comprising:
a first lens and a second lens (lens assembly 20), wherein the first lens is facing the same direction as the second lens, and wherein the first lens and the second lens are spaced apart in a horizontal direction (Figs. 1-2, 4 and paragraphs 83-85, 97);
an enclosure having a first side (front of HMD by users face) and a second side (back of HMD by mobile device) opposite the first side, the first side configured to hold the first lens and the second lens, the second side configured to receive the mobile electronic device (Figs. 1-2, 4-5 and paragraphs 83, 85);
a touchscreen input (conductive stylus tips 596) constructed of conductive material, wherein the touchscreen input is in physical contact with the touchscreen upon receipt of the mobile electronic device (Fig. 22 paragraph 165).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 18, 2022